Case: 4:19-cV-00147-SP|\/| Doc.#: 1-3 Filed: 01/30/19 Page: 11<95|§&@|€°0170

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY

STATE OF MISSOURI
BARBARA ROSENBLOOM, individually, )
and on behalf of all others similarly situated, )
)
Plaintiff, )
)
vs. ) Case No.:
) Division:
NATIONAL HEALTH PLANS & BENEFITS )
AGENCY, LLC, )
)
Serve registered agent at: )
David A. Dziewit )
17717 Masonic Blvd. )
Fraser, Michigan 48026 )
)
Defendant. )
CLASS ACTION PETITION

 

COMES NOW Plaintiff Barbara Rosenbloom ("Rosenbloom"), individually, and on
behalf of all others similarly situated, through her counsel of record, and for her Petition against
Defendant National Health Plans & Beneiits Agency, LLC ("National Health") states:

Parties, Jurisdiction and Venue

1. Rosenbloom is an individual Who at all times material to this petition resided in
St. Louis County, Missouri.

2. Rosenbloom brings this action on behalf of herself and all others similarly
situated.

3. National Health is a Michigan limited liability company Who in good standing.

4. On information and belief, National Health assists people in obtaining and
purchasing health insurance from various health insurance providers.

5. This Court has personal jurisdiction over National Health because it has solicited

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 01/30/19 Page: 2 of 14 Page|D #: 8

business in the State of Missouri, conducts business in the State of Missouri, has committed the
acts described below in the State of Missouri and otherwise has sufficient minimum contacts
with the State of Missouri.

6. Venue is proper in this Court because the events giving rise to the claims asserted
in this Petition occurred in St. Louis County, Missouri.

Background and Facts Common to All Counts

7. National Health markets its products and services, in part, through text message
advertising
8. National Health directly markets its products and services to persons in Missouri

through text message advertising by sending text messages to persons with Missouri area codes.

9. Rosenbloom is the owner of a cell phone and pays the bill for her cell phone
account. Her cell phone number is 314-XXX-9504.

10. Rosenbloom did not provide National Health prior express written consent to send
her text message communications. As used herein, the term “prior express written consent”
means an agreement signed by the recipient containing a clear and conspicuous disclosure
informing the recipient that he/she will receive text message advertisements from National
Health from an automatic telephone dialing system and informing her that she is not required to
sign such an agreement or agree to enter such an agreement as a condition of purchasing any
property or goods.

11. Rosenbloom had no prior business relationship with National Health,

12. On or about January 8, 2019, Rosenbloom received a text message from National
Health, or someone acting on its behalf, stating:

Hi, it’s Kelly! I’ve been trying to tell you it’s NOT TOO LATE to get Health
Insurance starting 1/ 15 call me NOW at 8447474995 Reply STOP to opt out

2

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 0-1/30/19 Page: 3 of 14 Page|D #: 9

13. Rosenbloom received and viewed the above-referenced text message on her
cellular phone in St. Louis County, Missouri.

14. The text message sent to Rosenbloom by National Health invaded Rosenbloom’s
privacy and was harassing and annoying.

15. Upon information and belief, National Health sent text messages advertising
National Health’s services en masse to the cell phones of Rosenbloom and the putative class
members without first obtaining their prior express written consent. Said conduct was harassing
and annoying to Rosenbloom and the putative class members.

Count I -Violation of the Telephone Consumer Protection Act ("TCPA"),
47 U.S.C. § 227 et seq.

16. Rosenbloom incorporates by reference the allegations of the previous paragraphs
as if fully stated in this count.

17. The TCPA states, in part:

It shall be unlawful . . . (A) to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party)

using any automatic telephone dialing system or an artificial or prerecorded

voice . . . (iii) to any telephone number assigned to a . . . cellular telephone . . . .

(B) to initiate any telephone call to any residential telephone line using an
artificial or prerecorded voice to deliver the message without the prior express
consent of the called party, unless the call is initiated for emergency purposes or
is exempted by rule or order by the Commission under paragraph (2)(B).

47 U.S.C. § 227(b)(1).

18. The TCPA defines an “automatic telephone dialing system” as “equipment which
has the capacity . . . to store or produce numbers to be called, using a sequential number
generator; and to dial such numbers.” 47 U.S.C. § 227(a)(l).

19. The TCPA defines a "telephone solicitation" as a "call or message for the purpose

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 01/30/19 Page: 4 of 14 Page|D #: 10

of encouraging the purchase of goods, or services which is transmitted to any person." 47 U.S.C.
§ 227(a)(4).

20. The Federal Communications Commission's regulations implementing the TCPA
provide that telephone solicitations cannot be made to a recipient without the recipient's "prior
express written consent." See FCC 12-21, CG Docket 02-278 (effective October 16, 2013); 47
C.F.R. § 64.1200(a)(2)

21. The term "prior express written consent” as defined by the Code of Federal
Regulations means "an agreement, in writing, bearing the signature of the person called that
clearly authorizes the seller to deliver or cause to be delivered to the person called
advertisements or telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory authorizes such
advertisements or telemarketing messages to be delivered." 47 C.F.R. § 64.1200($(8)(i).

22. The TCPA provides for a private right of action and statutory damages of at least
$500, and up to $1,500.00 per violation. 47 U.S.C. § 227(b)(3).

23. Rosenbloom brings this action pursuant to the provisions of Missouri Suprenie
Court Rule 52.08 individually, and on behalf of a class defined as:

All persons in the United States who, from January ll, 2015 to the present,
who received text messages on their cell phone from National Health and did

not provide National Health their prior express written consent to receive
such messages

24. Upon information and belief, National Health used an automatic telephone dialing
system to send the text messages at issue to the cell phones of Rosenbloom and the putative class
members. National Health’s dialing system stored the phone numbers of Rosenbloom and the
putative class members. The numbers were dialed without human intervention

25. Upon information and belief, National Health sent text messages to the cell

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 01/30/19 Page: 5 of 14 Page|D #: 11

phones of Rosenbloom and the putative class members without first obtaining their prior express
written consent,

26. By placing calls to the cell phones, in the form of text messages, to Rosenbloom
and the putative class members without obtaining their prior express written consent, National
Health violated the express provisions of the TCPA, including, but not limited to, 47 U.S.C. §
227(b)(l).

27 . National Health knew or should have known that Rosenbloom and the putative
class members did not provide their prior express written consent to receive calls on their cell
phones.

28. Rosenbloom and the putative class members are entitled to damages of $500.00
per ca11 made by National Health and up to $1,500.00 per call if the Court finds that National
Health willfully violated the TCPA,

29. Upon information and belief, there are hundreds and possibly thousands of
persons in the proposed class, and the class is so geographically diverse that joinder of all
members is impracticable

30. Rosenbloom’s claims are typical of the class she seeks to represent. Rosenbloom
and the putative class members were called by National Health through an automatic telephone
dialing system and did not provide prior express written consent to be called on their cell phones.
Rosenbloom’s claims and the claims and the putative class members’ claims are based on the
same legal theories and arise from the same unlawful conduct thereby resulting in the same
injury to Rosenbloom and the putative class members

31. There are questions of law and fact common to the class Common questions

include, but are not limited to:

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 01/30/19 Page: 6 of 14 Page|D #: 12

a. Whether National Health made phone calls-to the cell phones of the
members of the putative class members without obtaining their prior
express written consent to receive said calls;

b. Whether National Health made phone calls to the cell phones of the
putative class members using an automatic telephone dialing system;

c. Whether National Health’s conduct violates 47 U.S.C. § 227(b)(l)(A);

d. Whether National Health’s conduct violates the rules and regulations
implementing the TCPA; and,

e. Whether Rosenbloom and the putative class members are entitled to
increased damages based on the willfulness of National Health’s conduct.

32. Rosenbloom will fairly and adequately represent the putative class members
Rosenbloom has retained counsel experienced in the prosecution of class actions Rosenbloom is_
committed to vigorously prosecuting the claims presented in this petition. Neither Rosenbloom
nor Rosenbloom’s counsel have any interests adverse or in conflict with the absent class
members

33. The questions of law and fact common to the putative class members predominate
over any questions of fact affecting any individual member of the proposed class

34. A class action is superior to other methods for the fair and efficient adjudication
of this controversy. Because the damages suffered by the individual class members may be
relatively small compared to the expense and burden of litigation, it is impracticable and
economically infeasible for class members to seek redress individually.

Demand for Judgment

WHEREFORE Plaintiff Barbara Rosenbloom, individually, and on behalf of all others
similarly situated, requests the Court grant the following relief against Defendant National
Health Plans & Benefits Agency, LLC:

a. Enter an order, pursuant to Missouri Supreme Court Rule 52.08(b)(3), certifying

6

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Fi.|ed: 01/30/19 Page: 7 of 14 Page|D #: 13

this action as a class action and appointing Plaintiff Barbara Rosenbloom as representative of the
class;

b. Enter an order appointing Butsch Roberts & Associates LLC as counsel for the
class;

c. Enter judgment in favor of Rosenbloom and the putative class and against
National Health for all damages available under the TCPA, including statutory damages of $500
per violation, or up to $1,500 per violation if National Health willfully violated the TCPA;

d. Award Rosenbloom and the class all expenses of this action, and requiring
National Health to pay the costs and expenses of class notice and claims administration; and,

e. Award Rosenbloom and the class such further and other relief the Court deems
just and appropriate

Jury Trial Demanded

BuTscH, RoBERTs & AssoCiATEs, LLC
By: /s/Christopher E. Roberts

David T. Butsch #37539

Christopher E. Roberts #61895

231 South Bemiston Ave., Suite 260

Clayton, MO 63105

(3l4) 863-5700 (telephone)

(314) 863-5711 (fax)

butsch@butschroberts.com

roberts@butschroberts.com

Attorneys for Plaintiff Barbara Rosenbloom

Case: 4:19-cV-00147-SP|\/| Doc. #: 1-3 Filed: 01/30/19 Page: 8 of 14 Page|D #: 14

3 IN THE ZIST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: l9SL-CC00170

KRISTINE A KERR

Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attomey/Address:

BARBARA RQSENBLOOM CHRISTOPHER ELISHA ROBERTS
SUITE 200

231 SOUTH BEMISTON AVE.
vs. CLAYTON, MO 63105

 

 

 

 

Defendant/Respondent: Court Address:

NATIONAL HEALTH PLANS & BENEFITS ST LOU!S COUNTY COURT BUILDING

AGENCY, LLC 105 SOUTH CENTRAL AVENUE

Nature of Suit: CLAYTON, MO 63105

CC Other Toit (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: NATlONAL HEALTH PLANS & BENEFITS AGENCY, LLC
Alias:
R/A: DAVID A. DZIEWlT
17717 MASONlC BLVD.
FRASER, MI 48026
You are summoned to appear before this court and to file your pleading to the petition, copy of which is
attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
file your pleading, judgment by default will be taken against you for the relief demanded in this action.
SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
through Relay Missouri by dialing 7ll or 800-735-2966, at least three business days in advance of the court

sr. mills miler proceeding.

18~JAN-20l9 .
Date Clerk

Further lnformation:

 

 

 

GJ
Officer’s or Server’s Affidavit of Service
I certify that:
l. l am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. I have served the above summons by: (check one)
l:l delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
[:] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
resides with the Defendant/Respondent.

[:] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

(name) (title).
|:] other (describe) .
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and Sworn To me before this (day) (month) (year)

 

l amc (check one) E] the clerk of the court of which affiant is an oHicer.
\:] the judge of the court of which affiant is an ofiicer.
l:] authorized to administer oaths in the state in which the affiant served the above summons

 

 

 

 

S I
( ea) (use for out-of-state officer)
g authorized to administer oaths. (use for court-appointed server)
Signature and Title
OSCA (7-04) SM60 For Court Use Only: Document ID# l9-SMOS-86 l (l9SL-CC00170) Ru|es 54.06, 54.07, 54.14, 54.20;

506.500, 506.510 RSMo

 

(`;iQp' A"|Q_r‘\/_OO'|A?_QDI\/| Dnr‘ it' '|_Q l:i|nri' 01/’2(1/'|0 D;im:' Q rif '|A D;mn|n #' '|'-'\
Service Fees, if applicable " "

 

 

Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $

See the following page for directions to clerk and to officer making return on service of summons.

 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
Defendant’s/Respondent's refusal to receive the same.

Service shall be made: (l) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
of a city, to the chief executive officer in the case of any public, municipal, govemmental, or quasi-public corporation or body
or to any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
for the word "state."

The officer making the service must swear an affidavit before the clerk, deputy clerk, orjudge of the court of which the
person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
territory where service is made.

Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
service.

 

 

 

OSCA (7-04) SM60 For Court Use Only; Document ID# l9-SMOS-86 2 (l9SL-CC00170) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMO

Case: 4:19-cv-00147-SPl\/l Doc. #: 1-3 Filed: 01/30/19 Page: 10 of 14 PagelD #: 16

THE ClRCUlT COURT OF ST. LOU|S COUNTY, MlSSOUR|

Twenty First Judicial Circuit

NOT|CE 0F ALTERNAT|VE DlSPUTE RESOLUT|ON SERV|CES

Purpose of Notice

As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation, lt also eliminates any uncertainty about the results of a trial.

A|ternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a |awsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. ln some circumstances a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended Because you are a party to a |awsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. |F YOU HAVE BEEN SERVED WlTH A PET|T|ON, YOU MUST FlLE A RESPONSE
QN TlME TO AVOlD THE R|SK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOCSE TO
PURSUE AN ALTERNAT|VE DlSPUTE RESOLUT|ON PROCEDURE.

A|ternative Disgute Reso|ution Procedures

There are several procedures designed to help parties settle lawsuits Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party, The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

(1) Advisog Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a tria|, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties The parties by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

(2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement An effective mediator may offer solutions that have not been considered by the
parties or their lawyers A mediator may not impose his or her own judgment on the issues for that of the

parties
ccADM73

OSCA (7-04) SM60 Far Court Use Only: Document lD# l9-SMOS-86 3 (19SL-CC00170) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo

Case: 4:19-cv-00147-SPl\/l Doc. #: 1-3 Filed: 01/30/19 Page: 11 of 14 PagelD #: 17

(3) Ear|y Neutral Evaluation j“ENE”j: A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions Whi|e this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process

(4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

j5) Summa[y Jur_'y Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties

Selecting an A|ternative Dispute Reso|ution Procedure and a Neutral

|f the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutra|s. The list contains the names of
individuals who have met qualihcations established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualiflcations Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides

1 A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifrcations Forms will also be made available for inspection upon request to the Circuit Clerk.

The List and Neutral Qua|iflcation Forms are provided only as a convenience to the parties in selecting

a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms
You should ask your lawyer for further information.

CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# l9-SMOS-86 4 (19SL-CC00170) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMO

 

 

W(§ase: 4:19-cv-00147-SPl\/l Doc. #: 1-3 Filed: 01/30/19 Page: 12 of 14 PagelD #: 18

 

SUMMONS

Case~ new/029

 

 

 

v

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons You must make and file your return with the court clerk. lt you are unable to
complete service you must return this original and all copies to the court clerk, d

 

 

n [CERYlFlCATEI AFF|DAV|T OF SERVlCE / NONSERV\CE\ _
PCK)FFICER CERTlFlCATE OR l:l AFF|DAV|T OF PROCESS SERVER
l certify that am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, l state that l am a legally competent
court ofticer, or attorney for a party (MCR 2.104[A][2]), adult who is not a party or an officer of a corporate party,
329 that (notarization not required) and that (notarization required)

 

 

)@/l served personally a copy of the summons and complaint
l:l l served by registered or certined mail (copy of return receipt attached) a copy of the summons and complaint

together with \
List all documents served with the summons and complaint \A¢? § AO" \ wi \dL/
O l/)u l\

l ' on Wse(ggnt(`s):
Defendantsn:me compiere address(esi o_i:a§vic:} ( c palermo l/)
twer edgar ,l/l/’/ deal neill

ssi illth arter

l._i l have personally attempted to serve the summons and complaint togetherwith any attachments on the following defendant(s)
_and have been unable to complete service.
Defendant‘s name Comp|ete addreas(es) of service Day_ date. time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/\

 

l declare under the penalties of perjury that this proof of service as be n examined 'r`r'i a that its contents are true to the

 

 

 

 

 

 

 

 

 

 

 

 

best of my information, knowledge, and belief ft
f/Zl/i AA A /‘i/ sr /»¢><:)
Service fee Miles traveled Fee Signatu7 "'T "' ' /< "` "
i
$ ls HM jgjjr
incorrect address fee Milea traveled Fee TOTAL FEE Name Wpe °' p""t) { \`Y
s j$ s
` me f`lt_\ \
Subscribed and sworn to before me on l“)//lM , ' County, Michigan.
Date V ' j \ \

My commission expires: _ Signature: ` " " " ' §

Date Deputy court cle Notary blic -"= -j_
Notary public. State of Michigan, County of § '

 

  

 

[Acki\iowi.aoeivii=_~r oi= sERvicEj

la n ledge hatlhaver`ceive service of the summons and complaintl togetherwith `
C}Y V\/ §6\/ l ' Attachments
atf v i</ on
\ .

Day, date, time

('\\/il\/l’ \QQN§_QV\ t V) (:/ behalfo

 

 

 

Signature '

nunn

Case: 4:19-cv-00147-SPl\/l Doc. #:
ln the

ClRCUlT COURT

Of St. Louis County, Missouri

B
Plaintiff/Petitioner
vs.

NATlONAL HEALTH PLANS & BENEF|TS AGENCYl LLC
Defendant/Respondent

1-3 Filed: 01/30/19 Page: 130193¢|9_¢2€€00170

For File Stamp Only

 

 

Date

 

Case Number

 

Division

REQUEST FOR APPO|NTMENT OF PROCESS SERVER

Comes nOW Plaintiff Barbara Rosenbloom

, pursuant

Requesting Party
to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of

Jason Schmaus

30800 Centennia| Dr.. NOvi. M| 48377 248-505-1078

 

 

 

Name of Process Server Address Ternre
Name of Process Server Address or in the A|ternative Teedue
Name of Process Server Address or in the A|ternative Tee¢:tu'e

Natura| person(s) of lawful age to serve the summons and petition in this cause on the below
named parties This appointment as special process server does not include the authorization
to carry a concealed weapon in the performance thereof.

 

 

 

 

 

 

 

 

 

 

 

 

SERVE: SERVE:
NATlONAL HEALTH PLANS - Deft.

Name Name
17717 M_asonic Blvd.

Address Address
Fraser. M| 48026

City/State/Zip City/State/Zip

SERVE: SERVE:

Name Name

Address Address

City/State/Zip City/State/Zip

Appointed as requested:
JOAN M. G|LMER, Circuit Clerk

Signature of Attorney/Plaintiff/Petitioner

 

 

 

 

/s/Gloria Jackson B61§;|95
ar o.
Deputy Clerk 231 South Bemiston Ave., Ste. 260. C|avton. MO 63105
Address
1/18/19 _ _
Date P one No. Fax No.

CCADM62-WS Rev. 08/16

Case: 4:19-cv-00147-SPl\/l Doc. #: 1-3 Filed: 01/30/19 Page: 14 of 14 PagelD #: 20

Local Rule 28. SPEC|AL PROCESS SERVERS

(1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

(2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

(A) Appointments may list more than one server as alternates

(B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

(C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and noia corporation or other business
association,

(D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

(E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server"
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

(F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

SERV|CE RETURN

Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.

CCADM62-WS Rev. 08/ 16

